Exhibit 10.1

 

PHH CORPORATION

 

2012 NON-QUALIFIED STOCK OPTION

AWARD NOTICE

 

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Non-Qualified Stock Options (each an “Option” or collectively, the
“Options”).  The Options entitle you to purchase shares of the Company’s Stock. 
The number of shares you may purchase and the exercise price at which you may
purchase them are specified below.  This Non-Qualified Stock Option Award Notice
(the “Award Notice”) constitutes part of and is subject to the terms and
provisions of the attached Non-Qualified Stock Option Award Agreement (the
“Agreement”) and the PHH Corporation Amended and Restated 2005 Equity and
Incentive Plan (the “Plan”).  Capitalized terms used but not defined in this
Award Notice shall have the meanings set forth in the Agreement or the Plan.

 

Optionee:

 

Glen A. Messina

 

 

 

Participant #:

 

756656

 

 

 

Grant Date:

 

February 19, 2012

 

 

 

Number of Options:

 

400,000

 

 

 

Exercise Price:

 

$14.22

 

 

 

Expiration Date:

 

The Options shall expire at 5:00 p.m. Eastern Time on the 10th anniversary of
the Grant Date, unless fully exercised or terminated earlier.

 

 

 

Vesting Schedule:

 

 

 

 

Subject to the provisions of the Agreement and the Plan, and provided that you
remain continuously employed with the Company or its subsidiaries through the
respective vesting dates set forth below, they shall become vested as follows:

 

 

 

 

 

Vesting Date: February 19, 2015

 

 

400,000 of the Options granted shall become vested on February 19, 2015.

 

We congratulate you on the recognition of your importance to our organization
and its future.

 

 

PHH CORPORATION

 

 

 

 

 

 

 

By:

/s/Adele Barbato

 

 

 

 

Name:

Adele Barbato

 

Title:

SVP & CHRO, PHH Corporation

 

Date:

February 19, 2012

 

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH

YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 

--------------------------------------------------------------------------------


 

PHH CORPORATION

 

NON-QUALIFIED STOCK OPTION

AWARD AGREEMENT

 

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
Optionee named in the Award Notice to which this Non-Qualified Stock Option
Award Agreement (the “Agreement”) is attached, an award consisting of
non-qualified stock options (each an “Option,” and collectively, the “Options”),
subject to the terms and conditions set forth in the Award Notice and this
Agreement.  The Options have been granted pursuant to the PHH Corporation
Amended and Restated 2005 Equity and Incentive Plan (the “Plan”).

 

WHEREAS, the Human Capital & Compensation Committee of the Board of Directors of
the Company has the authority under and pursuant to the Plan to grant and
establish the terms of awards to eligible employees of the Company and its
Subsidiaries; and

 

WHEREAS, the Human Capital & Compensation Committee of the Board of Directors of
the Company desires to grant non-qualified stock options to the Optionee,
subject to the terms of the Plan, the Award Notice, and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Optionee agree as follows:

 

1.             The Plan.  The Options granted to the Optionee hereunder are
granted pursuant to the Plan.  A copy of the prospectus for the Plan is attached
hereto and the terms of such Plan are hereby incorporated in this Agreement. 
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.

 

2.             Number of Shares and Purchase Price.  The Optionee is hereby
granted an option (an “Option”) to purchase the number of shares of Stock
specified on the attached Award Notice (the “Option Shares”) at the Exercise
Price per Share specified on the Award Notice, pursuant to the terms of this
Agreement and the provisions of the Plan.

 

3.             Term of Option and Conditions of Exercise.

 

(a)           The Option has been granted as of the Grant Date and shall
terminate on the Expiration Date specified on the Award Notice, subject to
earlier termination as provided herein and in the Plan.  Upon the termination or
expiration of the Option, all rights of the Optionee in respect of such Option
hereunder shall cease.

 

(b)           Subject to the provisions of the Plan and this Agreement, except
as may otherwise be provided by the Committee, the Option shall vest in
accordance with the Vesting Schedule set forth on the Award Notice, so long as
the Optionee continues to be employed by or provide service to the Company or a
Subsidiary; provided, however, that the Option shall become fully vested and
exercisable upon a Change in Control, the death of the Optionee or the

 

1

--------------------------------------------------------------------------------


 

termination of the Optionee’s employment or service due to the disability (as
defined in the Company’s long-term disability plan) of the Optionee.

 

4.             Termination of Employment.

 

(a)           Except as may otherwise be provided by the Committee, if the
Optionee’s employment with or service to the Company or a Subsidiary is
terminated, the Options that are then unexercisable will terminate immediately
upon such termination of employment or service.

 

(b)           Excepts as may otherwise be provided by the Committee, if the
Optionee’s employment with or service to the Company or a Subsidiary is
terminated, the Options that are then exercisable will terminate as follows:

 

(i)            If the Optionee’s employment terminates by reason of such
Optionee’s death or disability (as defined in the Company’s long-term disability
plan), the Option may be exercised, to the extent vested on the date of
termination, by the Optionee, the Optionee’s legal representative or legatee for
a period of two years from the date of death or disability or until the
Expiration Date, if earlier.

 

(ii)           If the Optionee’s employment is terminated by the Company for
Cause, the Options that are then exercisable will terminate immediately as of
the effective date of such termination.  “Cause” means the Optionee’s (i)
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude; (ii) fraud on or misappropriation of any funds or property of the
Company, any affiliate, customer or vendor; (iii) personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (iv) willful misconduct in
connection with the Optionee’s duties or willful failure to perform the
Optionee’s responsibilities in the best interests of the Company; (v) illegal
use or distribution of drugs; (vi) violation of any Company rule, regulation,
procedure or policy; or (vii) breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by the Optionee for the benefit of the Company, all as determined by
the Committee, which determination will be conclusive.

 

(iii)          If the Optionee’s employment terminates for any reason other than
by the Company for Cause or due to death or disability, the Option may be
exercised, to the extent vested on the date of termination, for a period of one
year from the date of termination or until the Expiration Date, if earlier.

 

5.             Exercise of Option.

 

The Option may only be exercised in accordance with the terms of the Plan and
the administrative procedures established by the Committee from time to time. 
The Optionee may pay the Exercise Price by:

 

2

--------------------------------------------------------------------------------


 

(a)           delivery of cash, certified or cashier’s check, money order or
other cash equivalent acceptable to the Committee in its discretion;

 

(b)           a broker-assisted cashless exercise procedure satisfactory to the
Company;

 

(c)           tender (via actual delivery or attestation) to the Company of
other shares of Stock which have a Fair Market Value on the date of tender equal
to the Exercise Price, provided that such shares have been owned by the Optionee
for a period of at least six months free of any substantial risk of forfeiture
or were purchased on the open market without assistance, direct or indirect,
from the Company; or

 

(d)           any combination of the foregoing.

 

6.             Adjustment upon Changes in Capitalization.

 

The Option is subject to adjustment in the event of certain changes in the
capitalization of the Company, to the extent set forth in Section 5 of the Plan.

 

7.             No Rights as a Stockholder.  The Optionee shall not have any of
the rights of a stockholder with respect to the Option Shares until such Option
Shares have been issued to the Optionee upon exercise of the Options.  No
adjustment will be made for dividends or distributions or other rights for which
the record date is prior to the date on which such Option Shares are issued.

 

8.             Nontransferability of Options.  These Options are nontransferable
otherwise than by will or the laws of descent and distribution and during the
Optionee’s lifetime, the Options may be exercised only by the Optionee or,
during the period in which the Optionee is under a legal disability, by the
Optionee’s guardian or legal representative.  Except as provided above, the
Options may not be assigned, transferred, pledged, hypothecated or disposed of
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process.

 

9.             Withholding of Taxes.  At the time the Options are exercised, in
whole or in part, or at any time thereafter as requested by the Company, the
Optionee hereby authorizes withholding from payroll or any other payment of any
kind due to the Optionee and otherwise agrees to make adequate provision for
foreign, federal, state and local taxes required by law to be withheld, if any,
which arise in connection with the Options.  The Company may require the
Optionee to make a cash payment to cover any withholding tax obligation as a
condition of exercise of the Options or issuance of share certificates
representing Option Shares.

 

The Committee may, in its sole discretion, permit the Optionee to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Options either by electing to have the Company withhold from the shares
of Stock to be issued upon exercise that number of Option Shares, or by electing
to deliver to the Company already-owned shares of

 

3

--------------------------------------------------------------------------------


 

Stock, in either case having a Fair Market Value equal to the amount necessary
to satisfy the statutory minimum withholding amount due.

 

10.          Amendment.  This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Options
or Option Shares as determined in the discretion of the Committee, except as
provided in the Plan or in a written agreement signed by the Optionee and the
Company.

 

11.          Entire Agreement.  This Agreement and the Plan contain all of the
understandings and agreements between the Company and the Optionee concerning
the Option and supersedes all earlier negotiations and understandings, written
or oral, between the parties with respect thereto.  The Company and the Optionee
have made no promises, agreements, conditions or understandings, either orally
or in writing, that are not included in this Agreement or the Plan.

 

12.          Captions.  The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.

 

13.          Notices.  Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company or the Committee, to the
attention of the General Counsel of the Company at the principal office of the
Company and, if to the Optionee, to the Optionee’s last known address contained
in the personnel records of the Company.

 

14.          Binding Effect.  Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Optionee and
their respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan.

 

15.          Blackout Periods.  The Optionee acknowledges that, from time to
time as determined by the Company in its sole discretion, the Company may
establish “blackout periods” during which this Option may not be exercised.  The
Company may establish a blackout period for any reason or for no reason.

 

16.          Integrated Agreement.  The Award Notice, this Agreement and the
Plan constitute the entire understanding and agreement of the Optionee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Optionee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein.  To the
extent contemplated herein or therein, the provisions of the Award Notice and
the Agreement shall survive any settlement of the award and shall remain in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

17.          Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

 

18.          Authority.  The Committee shall have full authority to interpret
and construe the terms of the Plan, the Award Notice, and this Agreement.  The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

 

*       *       *       *       *

 

5

--------------------------------------------------------------------------------